133 F.3d 928
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.IN RE Joseph RAE, Debtor
No. 97-16129.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 15, 1997**Decided Dec. 17, 1997.

1
Before SNEED, LEAVY and TROTT, Circuit Judges


2
MEMORANDUM*

ROLL

3
Debtor Joseph Rae appeals pro se the district court's order affirming the bankruptcy court's order granting a lift of the automatic stay and allowing creditors to foreclose on real property.  We affirm for the reasons stated in the district court's Order filed on May 20, 1997.


4
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 4-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3